                                                            1   FISHER & PHILLIPS LLP
                                                                MARK J. RICCIARDI, ESQ.
                                                            2   Nevada Bar No. 3141
                                                                HOLLY E. WALKER. ESQ.
                                                            3
                                                                Nevada Bar No. 14295
                                                            4   300 S. 4th St., Ste. 1500
                                                                Las Vegas, NV 89101
                                                            5   Telephone: (702) 252-3131
                                                                mricciardi@fisherphillips.com
                                                            6   hwalker@fisherphillips.com
                                                                Attorney for Defendant,
                                                            7
                                                                Tropicana Las Vegas, Inc.
                                                            8
                                                                                       UNITED STATES DISTRICT COURT
                                                            9
                                                                                               DISTRICT OF NEVADA
                                                           10

                                                           11   INTERNATIONAL BROTHERHOOD OF         ) Case No. 2:18-cv-02366-APG-CWH
                                                                ELECTRICAL WORKERS, LOCAL NO.        )
FISHER & PHILLIPS LLP
                        300 S. Fourth Street, Suite 1500




                                                           12   357, AFL-CIO                         )
                          Las Vegas, Nevada 89101




                                                                                                     )
                                                           13
                                                                                    Plaintiff,       )   STIPULATION AND ORDER
                                                           14                                        )         FOR DISMISSAL
                                                                v.                                   )
                                                           15                                        )
                                                                TROPICANA LAS VEGAS, INC. d/b/a      )
                                                           16   TROPICANA LAS VEGAS,                 )
                                                                                                     )
                                                           17
                                                                                    Defendant.       )
                                                           18   ____________________________________ )

                                                           19          IT IS HEREBY STIPULATED AND AGREED, by and between the parties’

                                                           20   respective counsel of record, as follows:

                                                           21          1) That Defendant Tropicana Las Vegas, Inc. withdraw its Motion to Set Aside

                                                           22              the Clerk’s Entry of Default and Motion for Leave to File Answer (ECF No.

                                                           23              10);

                                                           24          2) That this Court set aside the Clerk’s Entry of Default (ECF No. 9), pursuant

                                                           25              to Fed. R. Civ. P. 55; and

                                                           26   ///

                                                           27   ///

                                                           28   ///

                                                                                                            –1–
                                                                FPDOCS 35100448.1
                                                            1          3) That this matter be dismissed without prejudice, with each party to bear its

                                                            2              own attorney’s fees and costs.

                                                            3          THE URBAN LAW FIRM                           FISHER & PHILLIPS LLP

                                                            4   By: /s/ Michael A. Urban, Esq.                 By: /s/ Mark J. Ricciardi, Esq.
                                                                    Michael A. Urban, Esq.                        Mark J. Ricciardi, Esq.
                                                            5
                                                                    4270 South Decatur Boulevard,                 Holly E. Walker, Esq.
                                                            6       Suite A-9                                     300 S. Fourth Street
                                                                    Las Vegas, NV 89103                           Suite 1500
                                                            7       Attorneys for Plaintiff                       Las Vegas, NV 89101
                                                                                                                  Attorneys for Defendant
                                                            8

                                                            9
                                                                                                     IT IS SO ORDERED:
                                                           10

                                                           11                                        ____________________________________
                                                                                                     UNITED STATES DISTRICT JUDGE
FISHER & PHILLIPS LLP




                                                           12
                        300 S. Fourth Street, Suite 1500




                                                                                                     Dated: March 7, 2019.
                          Las Vegas, Nevada 89101




                                                           13                                        Dated:______________________________

                                                           14

                                                           15

                                                           16

                                                           17

                                                           18

                                                           19

                                                           20

                                                           21

                                                           22

                                                           23

                                                           24

                                                           25

                                                           26

                                                           27

                                                           28

                                                                                                            –2–
                                                                FPDOCS 35100448.1
